Munson, J.
Defendant Douglas Justice appeals his conviction for being a prisoner in possession of a weapon.
The sole issue is whether the trial court erred in failing to suppress a knife found in a Kleenex box during a routine search of defendant's cell at the Washington State Penitentiary.
The reasonableness of a routine prison search, i.e., one conducted without probable cause or even a suspicion, must be determined by balancing the need for the particular search against the invasion of personal rights that the search entails. Bell v. Wolfish, 441 U.S. 520, 560, 60 L. Ed. 2d 447, 99 S. Ct. 1861 (1979). In State v. Baker, 28 Wn. App. 423, 623 P.2d 1172 (1981), this court held that a routine patdown for weapons conducted within a state penitentiary is reasonable because the security interest of the institution outweighs the minimal intrusion into the inmate's privacy. That rule applies with equal force to an *461inmate's cell. See Olson v. Klecker, 642 F.2d 1115 (8th Cir. 1981).
Judgment affirmed.
Roe, A.C.J., and Green, J., concur.